Citation Nr: 1120102	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  10-14 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for loss of teeth for compensation purposes.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric disability, to include an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri,

In April 2011 the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  At the hearing, the Veteran's representative informed the Board that he had filed a separate claim with the VA medical center for service connection for dental disability for treatment purposes and that that matter was not on appeal.

The issues of entitlement to service connection for loss of teeth for compensation purposes and entitlement to service connection for a psychiatric disability, to include an anxiety disorder, are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's hypertension was not present until many years following his discharge from service and is not etiologically related to service






CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active duty and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by letter mailed in March 2008, prior to the initial adjudication of the claim.  

In addition, service treatment records have been obtained, as well as pertinent VA medical records.  The Board notes that the Veteran was not provided a VA examination in response to this claim and no VA medical opinion was obtained in response to this claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As explained below, the evidence fails to establish that the Veteran suffered an event, injury or disease in service; fails to suggest that he manifested hypertension within the presumptive period; and also contains no competent evidence suggesting that the Veteran's current hypertension may be associated with service or another service-connected disability.  Consequently, VA is not obliged to provide an examination or obtain a medical opinion in response to this claim.

Neither the Veteran nor his representative has identified any other outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of rating diseases of the arteries and veins, the term means that the diastolic blood pressure is predominantly 90mm or greater and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic pressure of less than 90mm.  38 C.F.R. § 4.104, Note (1) (2010).

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis 

The Veteran contends that he had hypertension when he entered active service that got worse during his active service.

The report of the Veteran's examination upon entrance onto active duty in November 1965 shows that the Veteran's blood pressure readings were 132/68 and 136/70.  The examiner diagnosed mild systolic hypertension and stated that the hypertension was not considered disabling.  Service treatment records are otherwise negative for evidence of hypertension.  On the separation examination in November 1967, the Veteran's blood pressure was 124/68 and no diagnosis of hypertension was rendered.

Post service treatment records dated from December 2004 to April 2008 note treatment for hypertension.  

During his April 2011 hearing, the Veteran testified that he had not had any healthcare or undergone any employment examinations, from the time he was discharged from service until approximately 2004, when he established care with VA.  He stated that he was diagnosed with hypertension once he started receiving treatment through VA, and that his hypertension was controlled with medication.

The foregoing evidence shows that systolic hypertension was diagnosed at the time of the Veteran's entrance examination.  However, only two systolic readings were recorded on the day of the examination and both were well below 160mm.  Thus, the Board has concluded that the report of the entrance examination is not sufficient to establish the presence of hypertension.  The service treatment records do not contain any other evidence of hypertension and in fact show that hypertension was not present at the time of the Veteran's separation from service.  In fact there is no evidence confirming the presence of hypertension until almost 40 years following the Veteran's discharge from service.  In addition, there is no competent evidence linking the Veteran's hypertension to his active service.  

The Board has also considered the Veteran's statements in support of his claim, but notes that there is no competent evidence supporting his contention that his hypertension was aggravated during active service.  As discussed above, hypertension was only diagnosed on the entrance examination and was not found on the examination for discharge.  While the Veteran might sincerely believe that his hypertension was aggravated by his active service, as a lay person, he is not competent to render an opinion concerning this matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on the evidence and analysis above, the Board finds the criteria for service connection for hypertension are not met; the claim must accordingly be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt rule, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

Service connection for hypertension is denied.





REMAND

The Veteran contends that he has an acquired psychiatric disorder related to his active service. 

During his April 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that he has had symptoms of anxiety since his discharge from active service.  He further stated that he self-medicated over the years and had sought treatment a couple years after his discharge from service.  Unfortunately, the Veteran stated that those records were not available for review.

Post service treatment records reflect diagnoses and treatment for anxiety disorder, as well as alcohol dependence in remission.  In light of these circumstances, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present acquired psychiatric disorders.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4).  

The Board also notes that the Veteran contends that during service he had two teeth knocked out when he was punched while trying to break up a fight and that he was fitted with a partial after this.  Service treatment records show that upon enlistment examination in November 1965, the Veteran was not missing any teeth.  The separation examination in November 1967 disclosed that teeth 9 and 10 had been replaced by dentures.  The Board has found no reason to doubt the Veteran's credibility with respect to his contentions concerning dental trauma.  However, compensation for loss of teeth is available only for loss of body substance of the maxilla or mandible.  In this case, the evidence is not sufficient for the Board to make this determination.  Therefore, the Board should be afforded a VA examination to determine whether there is loss of body substance of the maxilla or mandible due to the in-service trauma.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an examination by a psychologist or a psychiatrist to determine if the nature and etiology of any currently present acquired psychiatric disorders.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.

Any studies, tests and evaluations deemed necessary should be performed.  If the Veteran is found to have any acquired psychiatric disorder, the examiner should provide an opinion with respect to each such disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

The rationale for all opinions expressed must also be provided.

2.  The Veteran should also be afforded a VA dental examination to determine if there is loss of body substance of the maxilla or mandible as a result of the in-service trauma involving teeth 9 and 10.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


